Citation Nr: 0205789	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  01-04 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $44,949.  

(The issue of entitlement to service connection for a 
pulmonary disorder is the subject of a separate decision by 
the Board of Veterans' Appeals.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from July 1970 to 
February 1973 and from July 1986 to March 1988.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2001 decision of the Committee on 
Waivers and Compromises at the Louisville, Kentucky, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied waiver of recovery of the appellant's overpayment debt 
of $46,155.  The Board notes that a subsequent decision by 
Committee on Waivers and Compromises in February 2001 granted 
a partial waiver of the overpayment, in the amount of $1,206.  
The partial waiver resulted in the remaining overpayment 
balance of $44,949. 


REMAND

By letter dated in June 2000, the RO notified the veteran 
that his improved pension benefits were reduced, effective 
from February 1, 1996, and terminated, effective from January 
1, 1997, on the basis of previously unreported income.  As a 
result, an overpayment of improved pension benefits in the 
amount of $46,155 was created.  As noted above, the February 
2001 decision by the Committee on Waivers and Compromises 
reduced the overpayment amount to $44,949.  

A February 1999 Board decision awarded a 30 percent rating 
for his service-connected posttraumatic stress disorder 
(PTSD), effective on October 31, 1988.

A December 2000 letter to the veteran indicated that the 
overpayment was reduced by $33,692, apparently recouped by 
VA's withholding of retroactive compensation benefits owed 
the appellant.  It was indicated that the balance of the 
overpayment was $12,463.  

A June 2001 rating decision awarded a 50 percent rating for 
the PTSD, effective on October 31, 1988.  In a June 2001 
letter to the veteran, the RO indicated that his VA 
compensation payment had been increased, effective from 
November 1988 and set forth his monthly payments from 
November 1988.  It was indicated that he was entitled to 
improved pension benefits as the greater benefit during the 
periods from September 1992 to September 1994 and from 
October 1995 to February 1996 and that for the other periods, 
he was paid compensation at the 50 percent rate.  

The claims file contains several undated audits done by the 
RO during that period of the appeal.  The most recent audit 
shows that the veteran was in fact owed $27,364.93 for the 
period from November 1988 to December 2000 and there is an 
indication that he received a one time payment in that amount 
in July 2001.

The RO has not reconsidered the waiver issue, to include 
whether the overpayment was properly created, since April 
2001, which was prior to the retroactive award of the 50 
percent rating.  It appears that the veteran is entitled to 
disability compensation as the greater benefit for the entire 
period of the original overpayment of improved pension 
benefits.  As a result, the income of the veteran and his 
spouse would no longer be a pertinent issue and the original 
basis of the creation of the overpayment has become moot.  
The validity of the debt must been ascertained prior to 
appellate consideration of the issue of waiver of recovery of 
the overpayment.  See Schaper v. Derwinski, 1 Vet. App. 430 
(1991).  The RO must review the entire record and prepare a 
paid and due audit to determine if an overpayment of VA 
benefits has been made and, if so, how the overpayment was 
calculated.  In this respect, the Board notes that during the 
period of time at issue, it appears the veteran and his 
spouse were separated and to the extent that this affects 
entitlement to additional VA benefits, this should be 
considered by the RO.

Accordingly, this case is REMANDED for the following actions:  

1.  The RO should issue a Paid and Due Audit of 
the veteran's VA benefits for the period during 
which the overpayment was created.  The audit 
report must be associated with the claims 
folder and a copy of the audit report must be 
sent to the veteran.

2.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 1991 & Supp. 2001) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

3.  If it is determined that an overpayment 
of VA benefits was made to the veteran, he 
should be requested to furnish a current 
Financial Status Report.

3.  After the above requested action has been 
completed, the RO should review the appellant's 
claim.  If the benefit sought on appeal remains 
denied, the appellant and his representative 
should be furnished a Supplemental Statement of 
the Case and should be afforded the appropriate 
period of time to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.  


The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this REMAND is to obtain addition evidence and 
to ensure that the appellant receives his due process rights.  
No opinion, either legal or factual, is intimated by this 
REMAND, and the appellant is not required to undertake any 
additional action until he receives further notification from 
VA.  




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


